         Case 1:18-cv-01557-SAB Document 44 Filed 05/26/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   ANDRE KENNETH STUCKEY,                            No. 1:18-cv-01557-SAB (PC)
12                        Plaintiff,                   ORDER DENYING REQUEST TO
                                                       WITHDRAW CONSENT TO JURISDICTION
13           v.                                        OF MAGISTRATE JUDGE
14   J. JUAREZ, et al.,                                (Doc. No. 41)
15                        Defendants.
16

17                                         PROCEDURAL HISTORY

18           Plaintiff Andrew Kenneth Stuckey is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the complaint in

20   this action on November 13, 2018. (Doc. No. 1.) On December 3, 2018, plaintiff consented to

21   the jurisdiction of the magistrate judge for all purposes. (Doc. No. 10.)

22           On March 27, 2019, the magistrate judge screened plaintiff complaint, and found that

23   plaintiff stated a cognizable claim against Defendants Chanelo and Peacock for violation of the

24   Equal Protection Clause of the Fourteenth Amendment but failed to state any other cognizable

25   claims against any other defendants. (Doc. No. 12.) Plaintiff was ordered to either file a first

26   amended complaint or notify the court of his willingness to proceed only on the cognizable claim.

27   (Id. at 16.)

28   /////
                                                       1
         Case 1:18-cv-01557-SAB Document 44 Filed 05/26/20 Page 2 of 5

 1           On April 16, 2019, plaintiff filed a first amended complaint. (Doc. No. 13.) On May 28,

 2   2019, the magistrate judge screened plaintiff’s first amended complaint and again found that

 3   plaintiff stated a cognizable claim against Defendants Chanelo and Peacock for violation of the

 4   Equal Protection Clause of the Fourteenth Amendment but failed to state any other cognizable

 5   claims against any other defendants. (Doc. No. 14.) Plaintiff was ordered to either file a second

 6   amended complaint or notify the court of his willingness to proceed only on the cognizable claim.

 7   (Id. at 18.)

 8           On June 7, 2019, plaintiff filed a second amended complaint. (Doc. No. 15.) On July 24,

 9   2019, the magistrate judge issued findings and recommendations that this action proceed on

10   plaintiff’s complaint against Defendants Chanelo and Peacock, and that all other claims and

11   defendants be dismissed. (Doc. No. 16.) The matter was assigned to then–Chief Judge Lawrence

12   J. O’Neill. On August 9, 2019, plaintiff filed objections to the findings and recommendations.

13   (Doc. No. 17.) The findings and recommendations were adopted on August 22, 2019, and service

14   was ordered on the second amended complaint. (Doc. Nos. 18, 19.) Defendants filed an answer

15   to the complaint on December 5, 2019, and the matter was referred to post-screening ADR on

16   December 10, 2019. (Doc. No. 24.) Plaintiff filed a motion to opt out of the settlement

17   conference on January 30, 2020. (Doc. 30.)

18           On February 3, 2020, the district judge in this case was then unassigned due to the

19   retirement of Judge O’Neill. (Doc. 31.) Thereafter, on February 12, 2020, defendants consented

20   to the jurisdiction of the magistrate judge for all purposes and this matter was assigned to
21   Magistrate Judge Stanley A. Boone for all purposes in light of plaintiff also having consented to

22   Magistrate Judge jurisdiction on December 3, 2018. (Doc. Nos. 36, 37; see also Doc. No. 10.)

23           On March 16, 2020, plaintiff filed a form declining the jurisdiction of the magistrate judge

24   and the matter was inadvertently assigned by the Clerk of the Court to Senior District Judge

25   Anthony W. Ishii. (Doc. No. 38.) The reassignment was stricken on March 19, 2020, by Judge

26   Ishii. (Doc. No. 40.) On April 3, 2020, plaintiff filed the instant motion to withdraw consent to
27   the magistrate judge. (Doc. No. 41.)

28   /////
                                                      2
         Case 1:18-cv-01557-SAB Document 44 Filed 05/26/20 Page 3 of 5

 1                                              DISCUSSION

 2           Plaintiff now seeks to withdraw his consent to magistrate judge jurisdiction claiming that

 3   he mistakenly checked the wrong box on the consent form that he filed with the court on

 4   December 3, 2018.

 5           If all parties to a civil action consent, all proceedings including trial and entry of judgment

 6   may be conducted by a magistrate judge. 28 U.S.C. § 636(c)(1); Branch v. Umphenour, 936 F.3d

 7   994, 1000 (9th Cir. 2019); Dixon v. Ylst, 990 F.2d 478, 479-80 (9th Cir. 1993). “There is no

 8   absolute right, in a civil case, to withdraw consent to trial and other proceedings before a

 9   magistrate judge.” Dixon, 990 F.2d at 480. Under both the United States Code and the Federal

10   Rules of Civil Procedure, once a civil case is referred to a magistrate judge under § 636(c), the

11   reference can be withdrawn by the court only “for good cause on its own motion, or under

12   extraordinary circumstances shown by any party.” 28 U.S.C. § 636(c)(4); Fed. R. Civ. P.

13   73(b)(3); Branch, 936 F.3d at 1002; Dixon, 990 F.2d at 480. “Good cause” and “extraordinary

14   circumstances” are high bars that are difficult to satisfy. Branch, 936 F.3d at 1004. “Neither

15   mere dissatisfaction with a magistrate judge’s decisions, nor unadorned accusations that such

16   decisions reflect judicial bias, will suffice.” Id. A motion to withdraw consent or reference is to

17   be decided by the district judge, not the magistrate judge. Id. at 1003.

18           Here, although plaintiff states that he mistakenly consented to the jurisdiction of the

19   magistrate judge, he unambiguously checked, signed, and dated the box labeled “CONSENT TO

20   JURISDICTION OF A UNITED STATES MAGISTRATE JUDGE,” which states clearly “[t]he
21   undersigned hereby voluntarily consents to have a United States Magistrate Judge conduct all

22   further proceedings in this case.” (Doc. No. 10.)1 The court therefore finds that plaintiff

23   voluntarily consented to the jurisdiction of the magistrate judge. See Viens v. Sherman, 775 F.

24   /////

25   /////

26   1
       The box to decline jurisdiction states: “DECLINE OF JURISDICTION OF A UNITED
27   STATES MAGISTRATE JUDDE AND REQUEST FOR REASSIGMENT.” (Doc. No. 6-1.) In
     that box, the form indicates: “The undersigned declines to consent to a United States Magistrate
28   Judge and requests random assignment to a United States District Judge.” (Id.)
                                                     3
         Case 1:18-cv-01557-SAB Document 44 Filed 05/26/20 Page 4 of 5

 1   App’x 328, 329 (9th Cir. 2019)2 (bold check in the consent box, even when there was faint check

 2   in decline box, demonstrates consent to magistrate jurisdiction).

 3           While the court in Branch observed that “the statutory scheme seems to contemplate a

 4   contemporaneous or near-contemporaneous decision [to consent to magistrate judge jurisdiction]

 5   by the parties, not piecemeal acceptance over the course of years of litigation” Branch, 936 F.3d

 6   at 1000 n. 4, it did so in the context of a more than seven-year gap between the time of plaintiff’s

 7   consent and defendants’ subsequent consent to magistrate judge jurisdiction.3 Here, in contrast,

 8   slightly more than fourteen months passed from plaintiff’s original consent on December 3, 2018

 9   (Doc. No. 10) to defendants’ consent on February 12, 2020 (Doc. No. 36). During that period of

10   time, the case proceeded through screening and service was ordered on August 26, 2020 (Doc.

11   No. 19). This is not an unusually extended gap between a plaintiff’s and a defendant’s consent in

12   a prisoner civil rights case.

13           Plaintiff has failed to demonstrate good cause or extraordinary circumstances exist to

14   permit him to withdraw his consent in this action. See Jamison v. Palagummi, No. 2:13-CV-

15   01705 AC P, 2014 WL 2859085, at *1 (E.D. Cal. June 23, 2014) (allegation that mental

16   conditions did not allow plaintiff to fully understand what consenting to magistrate jurisdiction

17   meant does not establish good cause or extraordinary circumstances to withdraw consent). To

18   allow withdrawal based upon plaintiff’s simple assertion that he inadvertently consented,

19   particularly given the clarity of the consent form and the absence of other evidence suggesting

20   consent was not voluntary and knowing, would render the extraordinary circumstances standard
21   inoperable. The Ninth Circuit has specifically cautioned against weakening this standard. See

22   Gilmore v. Lockard, 936 F.3d 857, 862 (9th Cir. 2019) (“Allowing a party to withdraw consent

23   without utilizing the good cause standard could indeed allow a litigant to ‘shop’ between a

24   /////

25   2
       Citation to this unpublished Ninth Circuit opinion is appropriate pursuant to Ninth Circuit Rule
26   36-3(b).
     3
27     Moreover, even with that seven year gap between the parties’ consents, the court assumed for
     purposes of the appeal that the plaintiff’s consent remained effective. Branch, 936 F.3d at 1000
28   n. 4.
                                                       4
         Case 1:18-cv-01557-SAB Document 44 Filed 05/26/20 Page 5 of 5

 1   magistrate and a district judge.”). Plaintiff’s motion to withdraw his consent to a magistrate judge

 2   will be denied.4

 3                                                ORDER

 4          Accordingly, plaintiff’s motion to withdraw his consent (Doc. No. 41) to the jurisdiction

 5   of the magistrate judge is DENIED.

 6   IT IS SO ORDERED.
 7
         Dated:    May 26, 2020
 8                                                     UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25   4
       Here, after plaintiff consented to magistrate judge jurisdiction on December 3, 2018, the
26   magistrate judge issued screening orders on March 27, 2019, May 28, 2019 and findings and
     recommendation on July 24, 2019, in each of which the magistrate judge concluded that, in part,
27   plaintiff had failed to state cognizable claims in some respects but had done so as to others. (Doc.
     Nos. 12, 14 and 16.) On November 15, 2018, the magistrate judge had also denied plaintiff’s
28   motion for appointment of counsel.
                                                        5
